Citation Nr: 9907143	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  93-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
November 1955.

This case previously came to the Board of Veterans' Appeal 
(Board) on appeal from a May 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
bilateral hearing loss.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in July 1993.  The RO received his substantive appeal 
in August 1993.  The veteran failed to report for his 
scheduled October 1993 hearing before the Hearing Officer at 
the local VARO.  The Board remanded this case for additional 
development in October 1995.  Following compliance, a claim 
of entitlement to service connection for tinnitus was 
inferred from the evidentiary record.  See Stanton v. Brown, 
5 Vet. App. 563, 570 (1993).  Notwithstanding, the RO denied 
the veteran's bilateral hearing loss and bilateral tinnitus 
claims by rating decision issued in November 1997.  The 
veteran was issued a supplemental statement of the case 
(SSOC) as to his bilateral hearing loss claim in December 
1997.  The veteran thereafter filed a NOD as to the denial of 
his tinnitus claim, and was issued a SOC with respect thereto 
in February 1998.  The RO received his substantive appeal as 
to the tinnitus claim in March 1998.  The veteran then 
presented testimony as to both issues at a Videoconference 
hearing conducted by the undersigned in December 1998.

During the course of his December 1998 hearing, the veteran 
raised a claim of entitlement to service connection for 
arthritis.  Since this issue has not been properly developed 
for appellate review by the Board, and is not inextricably 
intertwined with the issue on appeal, it is hereby referred 
to the RO for appropriate action.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).



FINDINGS OF FACT

1.  The veteran's routine exposure to hazardous noises is 
conceded by virtue of his military occupational specialty 
(MOS) and duty assignments during the Korean conflict.

2.  A nexus between the veteran's period of active duty 
service and his current bilateral hearing loss and bilateral 
tinnitus has not been demonstrated by competent medical 
evidence.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for bilateral hearing loss and 
bilateral tinnitus are plausible.


CONCLUSION OF LAW

The veteran has not presented well grounded claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeals 
must fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection for a hearing loss 
disability may be granted if the disability results from 
disease or injury incurred in or aggravated by service, or if 
a sensorineural-type hearing loss disability was demonstrated 
to a compensable degree within one year thereafter.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the service medical records (SMRs) reveals that 
the veteran denied ever having had or now having ear, nose or 
throat trouble and running ears on Report of Medical History 
for pre-induction examination purposes in July 1952.  The 
accompanying Report of Medical Examination shows that he had 
a normal clinical evaluation of the ear-general and drums, 
with 15/15 results on whispered voice testing, on pre-
induction examination in July 1952.  He was thereafter deemed 
to be administratively acceptable on induction in October 
1952.  There was no mention of presence of residuals of a 
blast injury, to include a bilateral hearing loss or 
bilateral tinnitus during the veteran's periods of active 
duty service.  The veteran's November 1955 Report of Medical 
History for separation examination purposes also shows that 
he denied ever having had or now having ear, nose or throat 
trouble and running ears.  The accompanying Report of Medical 
Examination shows that the veteran had a normal clinical 
evaluation of the ear-general and drums, with 15/15 results 
on whispered and spoken voice testing.

The veteran's DD Form 214s show that he had two periods of 
active duty between October 1952 and November 1955.  Although 
he received no wounds as a result of action with enemy 
forces, the veteran's awards and decorations include a Combat 
Infantry Badge and a Korean Service Medal.  The veteran's DA 
Form 20, Enlisted Qualification Record, shows that his 
primary MOS was that of a Light Weapons Infantryman.  He had 
14 months of foreign service (May 9, 1953 to July 12, 1954), 
during which time his principal duty was that of a Rifleman.  
The veteran also served in the capacities of Rocket Gunner 
(September 1954 to March 1955), Assistant Squad Leader (March 
1965 to June 1955) and Squad Leader (June 1955 until 
separation in November 1955).

A review of the veteran's Army reserve medical records shows 
that he complained of a painful right knee and head, 
secondary to injury while in Korea, occasionally symptomatic, 
on the summary of defects and diagnoses portion of his 
October 1959 Report of Medical History for quadrennial 
examination purposes.  Nonetheless, the veteran again denied 
ever having had or now having ear, nose or throat trouble and 
running ears.  Moreover, the accompanying Report of Medical 
Examination once again revealed a normal clinical evaluation 
of the ear-general and drums, with 15/15 results on whispered 
and spoken voice testing.

A March 1968 VA hospital summary shows that the veteran was 
admitted with complaints of pain in both legs, headache and 
neck pain since February 1968.  At that time, the veteran 
gave a past history of an intervertebral disc rupture in 
1956, when he fell off of a Royal Crown Cola Company truck.

VA outpatient treatment records developed in February and 
March 1993 show treatment on occasion for bilateral hearing 
loss.  At that time, the veteran gave a history of decreased 
hearing in his right ear secondary to a blast trauma from a 
weapon.

In accordance with the Board's October 1995 Remand, the 
veteran was afforded a special VA audio-ear disease 
examination in February 1996.  At this time, the veteran 
stated that he was injured by a blast from a rocket launcher 
in 1954, at which time he lost consciousness.  The veteran 
noted that although he did not notice any immediate hearing 
loss after the incident.  However, in the 3 to 4 year period 
prior to current examination, he noted increasing difficulty 
with his hearing.  He also complained of a high-pitched 
tinnitus, which comes and goes.  Physical examination of the 
veteran revealed that his auricles and external canals were 
normal.  The tympanic membranae were also noted to be normal.  
On the accompanying audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
50
55
LEFT
25
20
40
50
60

The examiner noted that these results reflected a mild to 
moderate, sloping sensorineural hearing loss in both ears 
that was fairly symmetric.  There was a fairly abrupt drop 
off between 1000 and 2000 Hertz (Hz) in both ears.  
Tympanograms were type A, bilaterally.  Speech audiometry 
revealed speech recognition ability of 84 [should be 88] 
percent in the right ear and of 92 percent in the left ear.  
The examiner then opined that it is likely that this 
represents a combination of presbycusis or hearing loss of 
aging, with the possibility of at least a portion of the 
hearing loss being related to noise exposure.  The examiner 
explained that there is a somewhat rapid drop off between 
1000 and 2000 Hz.  However, the overall pattern of the 
hearing loss is more consistent with presbycusis.  Given the 
history of working as a gunner, the examiner noted that a 
small portion of the hearing loss may be related to noise 
exposure.  Yet, the examiner did not feel that the episode of 
head trauma reported by the veteran significantly figures 
into his hearing loss as he did not notice any hearing loss 
immediately after the incident and there is no symmetry to 
indicate acoustics to one ear which is not experienced by the 
other ear.

VA treatment records developed between May 1996 and August 
1997, to include a VA general medical examination report, 
included complaints pertaining to the veteran's bilateral 
hearing loss.

The veteran also presented testimony at a Videoconference 
hearing before the undersigned in December 1998.  He stated 
that his bilateral hearing loss was related to head trauma 
secondary to a rocket launcher blast.  The veteran explained 
that he was a 'load trainer' at Fort Riley, Kansas, and that 
the incident occurred when a trainee accidentally discharged 
the launcher as he was moving to the rear; the resulting 
blast discharge hit him on the right side.  The veteran 
stated that he was knocked unconscious and was bleeding from 
the ears.  He indicated that he was taken to the dispensary 
where he was given Aspirin; he thereafter returned to the 
training site.  This was the only occasion for which he 
sought treatment for the injury during service.  The veteran 
further noted that he underwent audiological examination in 
1961 for purposes of post-service employment at Fort Benning, 
Georgia.  However, he stated that he did not report a hearing 
loss at that time.  The veteran noted that he also suffers 
from frequent ear infections, for which he is treated with 
antibiotics.  In addition, a private physician is currently 
following him; however, the veteran indicated that this 
doctor has not related his present conditions to active duty 
service.

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (hereinafter 
the Court) has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The United States Court of Appeal for the Federal Circuit 
(hereinafter the Federal Circuit) has held that section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, but 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  The Federal Circuit explained that the statute sets 
forth a three-step analysis.  First, it must be determined 
whether there is "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  38 U.S.C.A. § 1154(b) (West 1991).  Second, it 
must be determined whether this evidence is "consistent with 
the circumstances, conditions, or hardships of such 
service."  Id.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id.  If both of 
these inquiries are met, a factual presumption arises that 
the alleged injury or disease is service-connected.  Third, 
it must be determined whether the government has met its 
burden of rebutting the presumption of service-connection by 
"clear and convincing evidence to the contrary."  Id.

The Court concluded that "satisfactory evidence" in section 
1154(b) means "credible evidence."  Accord Caluza at 510 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The Federal 
Circuit then held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" to satisfy the first requirement of 
section 1154(b).

In the instant case, the veteran's routine exposure to 
hazardous noises is conceded by virtue of his MOS and duty 
assignments during the Korean conflict.  See 38 U.S.C.A. § 
1154(b) (West 1991).  Nevertheless, in order for a claim to 
be well grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  See Caluza, supra.

After a contemporaneous review of the record, the Board finds 
that service connection for bilateral hearing loss and 
bilateral tinnitus is not warranted.  The veteran's SMRs do 
not show that bilateral hearing impairment or bilateral 
tinnitus were incurred in or aggravated by service, or became 
manifest to a compensable degree within one-year of 
separation therefrom.  This finding is supported by the fact 
that the veteran specifically denied ever having had or now 
having ear, nose or throat trouble and running ears on his 
November 1955 Report of Medical History for separation 
examination purposes.  The Court has stated that the report 
of medical history is, in part, a veteran's statement, and, 
in part, a service medical record.  The veteran's history 
goes to the state of the veteran's mind and "tends" to 
prove a fact regarding existence or nonexistence of a 
disease, injury or defect.  The veteran is not competent to 
render a diagnosis, but he is competent to report that a 
diagnosis has been made.  The document is a sworn statement 
and must be accorded some weight, both positive and negative.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992), Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, there is no 
competent medical evidence establishing connection between 
the veteran's 
in-service hazardous noise exposure and his current bilateral 
hearing loss and bilateral tinnitus.  Indeed, the February 
1996 audio-ear disease specialist concluded that the 
veteran's hearing loss was more consistent with presbycusis.  
Additionally, the lack of chronicity or continuity of 
symptomatology in the more than 36 years between the 
veteran's separation in November 1955 and his initial 
treatment for bilateral loss in February 1993 also weighs 
heavily against the veteran's claims of service connection.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  See Espiritu. at 
494.  The veteran's assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for bilateral 
hearing loss and bilateral tinnitus, as imposed by 38 
U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, must 
be denied.  Since the veteran has failed to present well 
grounded claims for service connection, VA has no duty to 
assist him in the development of facts pertaining to the 
claim.

However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the July 1993 and February 1998 Statements of the 
Case and the December 1997 Supplemental Statement of the Case 
in which the appellant was informed that the reason for the 
denial of his claims was that the evidentiary record did not 
establish that bilateral hearing loss or bilateral tinnitus 
were incurred in or caused by service, or manifest to a 
compensable degree within one-year following separation from 
active duty service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make his claims well 
grounded.


ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss is denied as not well grounded.

The claim of entitlement to service connection for bilateral 
tinnitus is denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


